DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 01/06/2022.  This action is made Final.
2.	Claims 1-4,6-7,9-24 are pending in the case.  Claims 1, 11 and 17 are independent claims. Claims 5, 8 are cancelled.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

			Response to Arguments/Remarks
5. 	a) Applicant’s arguments/remarks (page 10, hereinafter Remarks) filed on 01/06/2022 with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) by Sheeley (US2014/0101700) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Moore (US 2014/0013271). Claim 1 is now rejected by the combination of Sheeley and Moore. Please see the rejection of claim 1 under 35 U.S.C. 103 for details.
b) Applicant’s Remarks (pages 10-11) filed on 01/06/2022 with respect to the rejection of claim 2 under 35 U.S.C. 103 by the combination of Sheeley and Utsumi have been fully considered but they are not persuasive. 
	Applicant argues that claim 2 recites the limitation of " present a first indicator for a first content tile indicating that content associated with the first content tile is available for viewing in multicast format; and not present the first indicator for a second content tile to indicate that content associated with the second content tile is not available for viewing in multicast format" but that nowhere in Sheeley is multicast discussed, and  further argues that Utsumi fails to state “the term ‘multicast’ actually appears onscreen as opposed to being presented in Fig. 4 and 7 merely to inform the reader that button 101-9 represents a program from Internet TV as opposed to Internet VoD”.
	The examiner respectfully disagrees. Utsumi explicitly states that “Fig. 7 is a view showing another display example of the screen of the client I/F” ([col 6, line 1-2]).  In other words, Fig. 7 is a screenshot when a user/viewer selects button 101-1 (i.e., BASEBALL 1). Button 101-9 displays “CINEMA 2 (MULTICAST)” in the screenshot of Fig. 7. 
With respect to [col 9, lines 12-28] of Utsumi,  the examiner further disagrees with Applicant on the interpretation of the reference. Under a Broadest reasonable interpretation (BRI) and in view of [col 9, line 1-18] of Utsumi, “MULTICAST” within the button 101-9 display of  “CINEMA 2 (MULTICAST)” can be interpreted as service name, while “CINEMA 2” can be interpreted as program title. When the service is UNICAST, the service is left as blank in Fig. 7.  
On claim 13 of Utsumi, the examiner cited claim 13 and [col. 29, line 22-37], in order to show that a video content tile in button 101-1 to 101-9 of Fig. 7 can represent a unicast service or multicast service but not both. The examiner relies on viewer’s screenshot like Fig. 7 in Utsumi to explicitly teach the “first indicator” recited in claim 2.

c) Applicant’s Remarks (page 12) filed on 01/06/2022 with respect to the rejection of claim 10 under 35 U.S.C. 103 by the combination of Sheeley (with addition of Moore in the current rejection), Fundament and Sull have been fully considered but they are not persuasive. 
Applicant argues that claim 10 recites the limitation “wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently discontinued by power-off of the video display” but the combination of Sheeley, Fundament and Sull fails to teach the limitation because paragraph 205 of Sull merely teaches retaining history after a power disruption which has nothing to do with restoring play based on a time content was shown and discontinued after a power-off.
The examiner respectfully disagrees. The rejection of claim 10 is based on the combination of Sheeley(Moore)/Fundament/Sull, not Sull alone. One cannot show the rejections are not obvious by attacking references individually. Applicant is directed to see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in the rejection of claim 10, Sheeley(Moore)/Fundament/Sull teaches the limitation wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently discontinued by power-off of the video display (Sull: [0205], power-off of a device can power-off of the video display to trigger a play-stopped situation, user history is stored even in power disruption; Fundament: Fig. 5 & Fig. 7 saves previously stopped viewing point so that viewers can resume playback from saved previous play position), because playback stops when situation of power-off occurs and Fundament teaches to save previously stopped viewing position or location in Fig. 5 & [0008] so that viewers can resume playback from saved position.
Contrary to Applicant’s argument that retaining history after a power disruption in Sull is not relevant to restoring play based on where the content playing was previously stopped for various reasons in Fundament, a skilled artisan would have implemented resuming content playback from previously stopped viewing position caused by power-off, in view of the teachings of Sull and Fundament together.  

Double Patenting
6.	Rejections of claims 11, 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent 10,455,270 and further in view of Chai et al. (US 2012/0066602) or Mokhtarzada et al. (US 2013/0198609) are withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Rejections of claims 1-4, 6-7, 9-10 and 21 under 35 U.S.C. 112(a) are withdrawn in light of the amendment.

8.	Claim 24 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	Regarding claim 24, claim 24 recites “The device of Claim 1, wherein the first row of tiles comprises the currently tuned-to content pane and the preview pane and no other panes”. There is no description in the instant application specification to exclude other panes in the recited “first row”. The specification merely shows an example that the “first row of tiles” consists of “the currently tuned-to content pane and the preview pane”. Thus, claim 24 is rejected under 35 U.S.C. 112(a).

9.	Rejections of claims 18-21 under 35 U.S.C. 112(b) are withdrawn in light of the amendment.

Claim Objections
10.	Objection of Claim 17 is withdrawn in light of the amendment.


					Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley (US 2014/0101700; PTO-892 10/20/2021), and further in view of Moore et al. (US 2014/0013271; hereinafter Moore).
Regarding claim 1, Sheeley teaches A device (Fig. 1 & [0039], control system 100 for video production) comprising: 
at least one processor configured with instructions executable by the at least one processor (Fig. 2 & [0064], controller/processor 141 having software instructions and hardware to execute the logic that provides the system 100 functions) to: 
present on a video display a user interface (UI) including plural tiles (Fig. 1 & [0055]-[0057], video feeds/tiles 131 in the middle row, thumbnail image tiles 136 at bottom row, current Program feed in Program window 120 and Preview feed in Preview window 122 at the top row, and GUI 139 & 111 in the touch screen user interface UI), each tile presenting a respective image representing respective content (Fig. 1 & [0056], each video feed window 130, thumbnail image tile 136, feed in Program window 120 or Preview window 122 represents video content from a video source); 
the tiles (Fig. 1 & [0056]) comprising: 
a currently tuned-to content pane (Fig. 1 & [0058], window #4 in feed 131 is selected as Current Program Feed 121 being shown in Program window 120) and side by side with the currently tuned-to content pane, a preview pane (Fig. 1 & [0058], window #1 is displaying Preview feed 123 shown in Preview window 122), the currently tuned-to content pane and preview pane establishing a first row of tiles (Fig. 1 & [0055]-[0058], feeds in Program window 120 and Preview window 122 are at first row), the currently tuned-to content pane and preview pane each having a first size (Fig. 1 & [0055]-[0058], Program window 120 and Preview window 122 are having a first size), the currently tuned-to content pane presenting currently tuned-to content (Fig. 1 & [0058] & [0056], window #4 in feed 131 is selected as Current Program Feed 121 being shown in Program window 120; [0018], Program output from Program feed) and the preview pane presenting preview content so that the preview content can be previewed (Fig. 1 & [0058] &[0056], window #1 is displaying Preview feed 123 shown in Preview window 122); 
plural content tiles establishing at least a second row of tiles each having a second size smaller than the first size (Fig. 1 & [0055]-[0056], video feeds/tiles 131 in the middle/second row having a second size smaller than the first size of Program window 120 and Preview window 122 in the first row; [0017], top row of current program and preview feeds, another row show all feeds); 
the instructions being executable (Fig. 2 & [0064], controller/processor 141 having software instructions and hardware to execute the logic that provides the system 100 functions ) to: 
receive selection of at least a first one of the content tiles ([0017], touching a feed window among all feeds in the second row promotes that feed to Preview feed; Fig. 1 & [0056]-[0058]); 
responsive to the selection, present content associated with the first one of the content tiles in the preview pane ([0017], touching a feed window among all feeds in the second row promotes that feed to Preview feed; Fig. 1 & [0056]-[0058]);
 responsive to selection on the preview pane using a point and click [finger object], present content associated with the preview pane in the currently tuned-to content pane ([0017], touching the Preview window to swap the preview feed into current program window; Fig. 1 & [0056]-[0058]. Finger is a point and click object).
	Although Sheeley teaches using a point and click finger object to select a GUI element like an icon or a window displayed on a touch screen ([0017]), Sheeley seems to be silent on using a point and click device to select a GUI element.
	However, the prior art of Moore can be relied upon for a teaching of a point and click device. Moore is directed toward managing tiles of applications on an activity screen with various layouts ([abstract]). Moore teaches users can select a layout to fill the application tiles on the activity screen according to their preference ([0070], [0013] & Figs. 9A to 9E).  Moore also teaches the application tiles include media applications for audio/video playbacks ([0031]). Moore further teaches implementing the activity screen on a touch screen display comprising actuatable touch UIs ([0022] & [0033], touch screen display and touch UIs implemented for examples shown in Figs. 9A to 9E; [0038]-[0039], selectable touch UI like Icon representing applications; [0044], touch on UI elements). Specifically, Moore teaches using a point and click device, in addition to or as alternate to a point and click finger object, to select a GUI element ([0034], using point and click devices like styli or pens, as alternates of point and click objects like fingers to select GUI elements like icons in [0039]; [0039], clicking or tapping on the icon to actuate the icon using pointing device or touch UI). 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the known point and click devices disclosed in Moore in the user interface of Sheeley to achieve the claim limitation. One would be motivated to make such a combination to apply a known input device to touch screen UI elements in order to obtain predictable UI element activation results (Moore: [0034] & [0034], touches with fingers, styli, pens or pointers on touchscreen are known to those skilled in the art).

		Regarding claim 24,  Sheeley/Moore teaches The device of Claim 1. Sheeley does not seem to expressly teach the limitation wherein the first row of tiles comprises the currently tuned-to content pane and the preview pane and no other panes.
		However, Moore teaches selecting a layout to fill the application tiles on the activity screen according to user preferences ([0070], [0013] & Figs. 9A to 9E).  Specifically, Moore teaches the limitation wherein the first row of tiles comprises [two large content panes of equal size] and no other panes (Fig. 9D, first row displays two windows side-by-side in the first size without any other panes; [0031], the applications in Fig. 9D can be video content/file).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having seen the teachings of Moore in Fig. 9D and Sheeley in Fig. 1 together, to have included the feature of displaying activity screen based on user preferences disclosed in Moore in the user interface of Sheeley to achieve the claim limitation. One would be motivated to make such a combination to provide user desirable application layout for user content consumption (Moore: [0070], [0013] & Figs. 9A to 9E).

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Moore as applied to claim 1 above, and further in view of Utsumi et al. (Patent number: US RE44,554; PTO-892 10/20/2021; hereinafter Utsumi).
	Regarding claim 2,  Sheeley/Moore teaches The device of Claim 1. Sheeley does not seem to expressly teach the limitation wherein the instructions are executable to: present a first indicator for a first content tile indicating that content associated with the first content tile is available for viewing in multicast format; and not present the first indicator for a second content tile to indicate that content associated with the second content tile is not available for viewing in multicast format.
However, Utsumi teaches the limitation wherein the instructions are executable ([col 8, line 4-17], execute) to: 
present a first indicator for a first content tile indicating that content associated with the first content tile is available for viewing in multicast format (Fig. 7, “Cinema 2 (multicast)”; [col 29, line 22-37], claim 13, program title associated with one of the unicast address and the multicast address, this means a content tile in Fig. 7 can represent a unicast service or multicast service but not both services; [col 6, line 1-2], “Fig. 7 is a view showing another display example of the screen of the client I/F”); and 
not present the first indicator for a second content tile to indicate that content associated with the second content tile is not available for viewing in multicast format (Fig. 7, e.g., no “multicast” indicator in “Cinema 1” and any other tiles except “Cinema 2 (multicast)”; [col 29, line 22-37], claim 13, program title associated with one of the unicast address and the multicast address).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Utsumi in the user interface of Sheeley to achieve the claim limitation. One would be motivated to make such a combination so that users are better informed with the types of programs available before making a selection (Utsumi: Fig. 7 and [claim 13]).

14.	Claims 3-4, 6, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Moore as applied to claim 1 above, and further in view of Fundament (US 2016/0011743, PTO-892 of 04/05/2018).
		Regarding claim 3, Sheeley/Moore teaches The device of Claim 1. Although Sheeley teaches the limitation further comprising the at least one video display (Fig. 1 & [0056], video feed window 130 in touch screen display), Sheeley seems to be silent on the at least one video display being a high definition or ultra-high definition video display.
		However, Fundament teaches the at least one video display being a high definition or ultra-high definition video display ([0047], high-definition tuners or video circuits for video display).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Moore to include the teachings of Fundament to achieve the claim limitation. One would be motivated to make such a combination to use any suitable video display including high definition circuitry for high quality video content display on the user devices (Fundament: [0047], high definition circuitry for display; [0056], various settings to accommodate different devices).

		Regarding claim 4, Sheeley/Moore teaches The device of Claim 1. Sheeley does not seem to expressly teach the limitation wherein the instructions are executable to: cause at least some of the respective content represented by respective tiles to be maintained at a most recent state such that the at least some of the content does not have to be reset by a consumer to the most recent state when selecting a respective tile.
		However, Fundament teaches the limitation wherein, the instructions are executable to: cause at least some of the respective content represented by respective tiles to be maintained at a most recent state such that the at least some of the content does not have to be reset by a consumer to the most recent state when selecting a respective tile (Fundament: Fig. 5, previously stopped viewing position is maintained for resume, e.g., 532 in Fig. 5 & [0083]; Fig. 2, video titles in 208-212).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Moore to include the teachings of Fundament to achieve the claim limitation. One would be motivated to make such a combination to provide an easy to use interface by automatically resuming media asset playback from the position previously left off (Fundament: [0001]-[0002]; Figs. 1-2 & [0024], program guide).

		Regarding claim 6, Sheeley/Moore/Fundament teaches The device of Claim 4. For reasons and motivations cited and discussed in claim 4, Fundament also teaches the limitation wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently stopped (Fig. 5, Previously stopped position; [0083], play from recording which can be stopped).

		Regarding claim 9, Sheeley/Moore/Fundament teaches The device of Claim 4. For reasons and motivations cited and discussed in claim 4, Fundament also teaches the limitation wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently discontinued by a channel change ([0008] & Fig. 5, previously stopped viewing point of asset, e.g., user has since tuned away to watch other content, is saved in order to alert user in the future in 538 of Fig. 5 & [0086]. The previously stopped viewing point is different from prev. play position in 532 & [0083]; Fig. 6 & [0087], shows the alert to prompt user to switch channel from Prev-viewed Play Position or stay in the current being watched channel).

	Regarding claim 21, Sheeley/Moore teaches the device of claim 1.  Sheeley does not seem to expressly teach the limitation wherein a most recent state of content that is a video asset is a location in the video asset at a time when play of the video asset was most recently navigated away from.
However, Fundament teaches the limitation wherein a most recent state of content that is a video asset is a location in the video asset at a time when play of the video asset was most recently navigated away from ([0008] & Fig. 5, previously stopped viewing the asset, e.g., user has since tuned away to watch other content, is saved in order to alert user in the future in 538 of Fig. 5 & [0086], which is different from prev. play position in 532 & [0083]; Fig. 6, shows the alert to prompt user to switch channel  from Prev-viewed Play Position or stay in the current being watched channel).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Moore to include the teachings of Fundament to achieve the claim limitation. One would be motivated to make such a combination to provide an easy to use interface by automatically resuming media asset playback from the most recently position that the user tuned away (Fundament: [0001]-[0002] & [0008]; Figs. 1-2 & [0024] & Fig. 5, program guide).

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Moore as applied to claim 1, and further in view of Kilzer (US 2015/0356195, PTO-892 of 04/05/2018).
		Regarding claim 7, Sheeley/Moore teaches The device of Claim 1. Sheeley does not seem to expressly teach the limitation wherein a most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently paused.
		However, Kilzer teaches the limitation wherein a most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently paused (Figs. 3-4, [0034]-[0035], paused frame of Fig. 3 is in the representation 402(b) of Fig. 4—a most recent state of content saved for future playback).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Kilzer/Moore in the user interface of Sheeley to achieve the claim limitation. One would be motivated to make such a combination to provide a quick restart from where the content was previously paused (Kilzer: [0035], immediately start playback to continue viewing content).

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Moore/Fundament as applied to claim 4 above, and further in view of Sull et al. (US 2004/0128317; PTO-892 of 04/05/2018, hereinafter Sull).
		Regarding claim 10, Sheeley/Moore/Fundament teaches The device of Claim 4. Although Fundament teaches to save the most recent play location of a video asset where users stop viewing (Figs. 5-6), Sheeley/Fundament does not seem to have illustrated a content stopped-playing situation caused by power-off to expressly teach the limitation wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently discontinued by power-off of the video display.
		However, Sull teaches to keep user history of video viewing even in power disruption (Sull: [0205], power-off of a device can power-off of the video display to trigger a play-stopped situation, user history is stored even in power disruption).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Sull in the user interface of Sheeley/Moore/Fundament to achieve the claim limitation, because playback stops when power-off and Fundament teaches to save previously stopped viewing position in Fig. 5 & [0008] so that viewers can resume playing from saved position. One would be motivated to make such a combination to provide an easy to navigate system for user to consume video content by recording user history so as to continue playback even after a power disruption (Sull:[0205], [0021], too many programs in a cumbersome presentation; [0056], an improved system; Fundament: Fig. 5 & [0076], guidance and to graphically accentuate TV list tiles according to whether they have previously been viewed by the user in [0042] & Fig. 2, e.g., TV tile listings in Fig. 2).
		Accordingly, Sheeley/Moore/Fundament/Sull teaches the limitation wherein the most recent state of content that is a video asset comprises a location in the video asset at a time when play of the video asset was most recently discontinued by power-off of the video display (Sull: [0205], power-off of a device can power-off of the video display to trigger a play-stopped situation, user history is stored even in power disruption; Fundament: Fig. 5 & Fig. 7 saves previously stopped viewing point so that viewers can resume playback from saved previous play position).

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi, and further in view of Joyce et al. (US 2016/0366483; Effective Filing Date of 06/11/2015; hereinafter Joyce).
	Regarding claim 11, Utsumi teaches A method comprising: 
for each video asset represented by a respective tile in a full view of a multi-tile user interface (UI) presented on a video display… (Fig. 4 & Fig. 7 & [col 13, line 1- 6] & [col 9, line 1-18], each of tiles 101-1 to 101-9 in Fig. 4 or Fig. 7 is displayed on a video display in full view without being overlaid by neighboring tiles;); 
presenting a first indicator for a first tile of the UI indicating that content associated with the first tile is available for viewing in multicast format, the first indicator being a [text symbol] (Fig. 7, “Cinema 2 (multicast)”; [col 29, line 22-37], claim 13, program tile associated with one of the unicast address and the multicast address, this means a content tile can represent a unicast service or multicast service but not both;  [col 6, line 1-2], “Fig. 7 is a view showing another display example of the screen of the client I/F”; [col 9, line 1-18], each selectable button indicates a service name and/or program title, in button 101-9, “Cinema 2” can be interpreted as the title and “Multicast” can be interpreted as the service name, Both “Cinema 2” and “Multicast” are shown in a screenshot of Fig. 7 live presentation when button 101-1 is selected in [col 13, line 1-6]); and 
not presenting the first indicator for a second tile to indicate that content associated with the second tile is not available for viewing in multicast format(Fig. 7, e.g., no “multicast” indicator in “Cinema 1” and any other tiles except “Cinema 2 (multicast)”; [col 29, line 22-37], claim 13, program tile associated with one of the unicast address and the multicast address). 
	Although Utsumi teaches using text symbol (i.e., “MULTICAST” ) as the “first indicator” in a program tile to indicate a type or category of a service (Fig. 4 & Fig. 7 & [claim 13], Multicast or Unicast of service), Utsumi does not appear to expressly use the term “icon” to describe such indication or representation.  Utsumi also does not appear to expressly teach “presenting respective images on the respective tiles depicting the respective video asset”.
	However, the prior art of Joyce can be relied upon for such a teaching. Joyce is directed toward aggregating and presenting content relevant to a particular video game ([title] & [abstract]). Joyce teaches displaying a plurality of videos in a plurality of categories in a graphic user interface or GUI ([0006] & Fig. 3-4 & Fig. 5). Joyce also teaches presenting a video content by selecting a video from the plurality of videos displayed in the GUI ([0006]).  Specifically, Joyce teaches presenting respective images on the respective tiles depicting the respective video asset ([0075] & Fig. 5A, video metadata including a screenshot image representing the video)  and displaying some [not necessary all] videos with category icons to represent respective categories of the associated videos ([0075] & Fig. 5A, category icon 512; Fig. 6, category icon 612).
	Having seen the teachings of Utsumi and Joyce, a skilled artisan would have recognized that videos in different service categories like Multicast or Unicast in Utsumi can be represented by the category icons in Joyce and program titles in the GUI of Utsumi can be substituted or augmented by video screenshot images in Joyce to help viewer selecting programs, services or videos of interest.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included video screenshot images and category icons in Joyce in the user interface of Utsumi to achieve the claim limitation.  One would be motivated to make such a combination to substitute or augment program title and service information in text with video screenshot and category icon to help viewer selecting programs, services or videos of interest (Joyce: Fig. 5A & Fig. 6 & [0075]; Utsumi: Fig. 4 & Fig. 7). 

18.	Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi/Joyce as applied to claim 11 above, and further in view of Kilzer.
		Regarding claim 12, Utsumi/Joyce teaches The method of Claim 11.  Utsumi seems to be silent on the limitation comprising: responsive to selection of a tile, resuming play of the respective video asset from a most recent state. 
		However, Kilzer teaches the limitation comprising: responsive to selection of a tile, resuming play of the respective video asset from a most recent state (Figs. 4-5 & [0035], continue viewing with the play button after the video was paused; [0043], restart playback from thereabout, without having to start from the beginning). 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Kilzer in the user interface of Utsumi/Joyce to achieve the claim limitation. One would be motivated to make such a combination to provide a quick restart from where the content was previously left off (Kilzer: [0035] & [0043], immediately start playback to continue viewing content from the position previously left off).

		Regarding claim 15, Utsumi/Joyce/Kilzer teaches The method of Claim 12. For reasons and motivations cited and discussed in claim 12, Kilzer also teaches the limitation wherein a most recent state comprises a length of time the video asset was viewed ([0007] & [0031] & [0035], the duration of playback reflects the length of time since "the time at which the video was paused" is stored in [0035]; [0043] & [0046], store playback time).

19.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi/Joyce/Kilzer as applied to claims 12 above, and further in view of Chang et al. (US 2009/0217336; PTO-892 of 04/05/2018, hereinafter Chang). 
		Regarding claim 13, Utsumi/Joyce/Kilzer teaches The method of Claim 12. Kilzer seems to be silent on the limitation wherein a most recent state includes an identification of the video display.
		However, Chang teaches the limitation wherein a most recent state includes an identification of the video display ([0047] & [abstract] & Fig. 5, use mobile communication device identifier to retrieve playback information and resume playback; thus, the most recent state or the last playback multimedia data includes an identification of the display device with video display; [0004], video player).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Utsumi/Joyce/Kilzer to include the features in Chang to achieve the claim limitation.  One would be motivated to make such a combination to provide a more convenient or faster approach to continue the last playback under different playback environment such as different devices (Chang: [0009]).

20.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi/Joyce/Kilzer as applied to claim 12 above, and further in view of Kenrick et al. (US 2012/0179833; PTO-892 of 04/05/2018, hereinafter Kenrick).
		Regarding claim 14, Utsumi/Joyce/Kilzer teaches The method of Claim 11. Utsumi/Joyce/Kilzer seems to be silent on the limitation wherein a most recent state comprises a bitstream location in the video asset.
		However, Kenrick teaches the limitation wherein a most recent state comprises a bitstream location in the video asset ([0129], data/state saved for resuming playback can be bitstream position).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Utsumi/Joyce/Kilzer to include the features in Kenrick to achieve the claim limitation.  One would be motivated to make such a combination to save required data to resume media processing and to provide an efficient adaptation of multimedia content delivery (Kenrick: [0129] & [0001]).

21.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi/Joyce/Kilzer as applied to claim 12 above, and further in view of Lin et al. (US 2014/0068676; PTO-892 of 02/05/2020, hereinafter Lin).
		Regarding claim 16, Utsumi/Joyce/Kilzer teaches The method of Claim 12. Although Kilzer teaches to automatically identify representative image to reflect the video viewing state ([0042]-[0044]), Kilzer seems to be silent on the limitation wherein a most recent state determined using automatic content recognition (ACR) on at least one human perceptible image in a last-viewed frame of the video asset.
		However, Lin teaches the limitation wherein a most recent state determined using automatic content recognition (ACR) on at least one human perceptible image in a last-viewed frame of the video asset ([claim 17 and claim 15], determine the replay starting position by comparing the sampling frames of video B with the last viewed frame of video A and use the sampling frame that is most similar to the last viewed frame as the most recent location/state for replaying video B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Utsumi/Joyce/Kilzer to include the features in Lin to achieve the claim limitation.  One would be motivated to make such a combination to provide continuous video replay from the last viewing position using image recognition technique (Lin: [Claims 15, 17]; [0007]).

22.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley, and further in view of Gammons (US 2013/0185642, PTO-892 of 06/19/2020).
	Regarding claim 17, Sheeley teaches An apparatus comprising: 
at least one video display(Fig. 1 & [0055]-[0057], touch screen video production and display); and 
at least one processor configured with instructions executable by the at least one processor for (Fig. 2 & [0064], controller/processor 141 having software instructions and hardware to execute the logic that provides the system 100 functions): 
presenting at least one user interface (UI) with plural tiles …, the tiles comprising (Fig. 1 & [0055]-[0057], video feeds/tiles 131 in the middle row, thumbnail image tiles 136 at bottom row, current Program feed in Program window 120 and Preview feed in Preview window 122 at the top row, and GUI 139 & 111 in the touch screen user interface UI): 
a currently tuned-to content pane and side by side with the currently tuned-to content pane, a preview pane, the currently tuned-to content pane and preview pane establishing a first row of tiles having no other tiles, the currently tuned-to content pane and preview pane each having a first size, the currently tuned-to content pane presenting currently tuned-to content and the preview pane presenting preview content so that the preview content can be previewed (Fig. 1 & [0055]-[0058], window #4 in feed 131 is selected as Current Program Feed 121 being shown in Program window 120, window #1 is displaying Preview feed 123 shown in Preview window 122, feeds in Program window 120 and Preview window 122 are at first row, Program window 120 and Preview window 122 are having a first size, window #4 in feed 131 is selected as Current Program Feed 121 being shown in Program window 120; [0018], Program output from Program feed, window #1 is displaying Preview feed 123 shown in Preview window 122 ); 
plural content tiles establishing at least a second row of tiles (Fig. 1 & [0055]-[0056], video feeds/tiles 131 in the middle/second row having a second size smaller than the first size of Program window 120 and Preview window 122 in the first row; [0017], top row of current program and preview feeds, another row show all feeds); 
receiving selection of at least a first one of the content tiles ([0017], touching a feed window among all feeds in the second row promotes that feed to Preview feed; Fig. 1 & [0056]-[0058]); 
responsive to the selection, presenting content associated with the first one of the content tiles in the preview pane ([0017], touching a feed window among all feeds in the second row promotes that feed to Preview feed; Fig. 1 & [0056]-[0058]); and 
responsive to selection on the preview pane using a point and click [finger object], presenting content associated with the preview pane in the currently tuned-to content pane ([0017], touching the Preview window to swap the preview feed into current program window; Fig. 1 & [0056]-[0058]). 
Although Sheeley teaches using a point and click finger object to select a GUI element like an icon or a window displayed on a touch screen ([0017]), Sheeley seems to be silent on the limitations of using a point and click device to select a GUI element and presenting at least one user interface (UI) with plural tiles as a scrollable carousel of tiles.
However, the prior art of Gammons can be relied upon for a teaching of the limitations. Gammons is directed toward displaying graphic objects based on object prominence ([abstract]). Gammons teaches displaying tiles of icons in various forms such as icon array, carousel, pack of cards, cover-flow ([0028]-[0034]). Gammons also teaches interacting with or selecting any of the icons or tags associated with icons via various types of user input ([0074] & [0103] & [0138], user interaction with sample embodiment using any suitable means including pointing & clicking device like a mouse, touch input/gesture or interaction with touch screen or icons/tags displayed on touch screen). Specifically, Gammons teaches the limitations of using a point and click device to select a GUI element ([0074] & [0103] & [0138], user interaction with sample embodiment using pointing & clicking device like a mouse and/or touch input/gesture or interaction with touch screen or GUI-elements/icons/tags displayed on touch screen ) and presenting at least one user interface (UI) with plural tiles as a scrollable carousel of tiles (Fig. 4 & [0048] & Fig.8 & [0133], slider or scroller control 413 to rotate the carousel).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented a type of carousel in Gammons in the user interface of Sheeley to achieve the claim limitation.  One would be motivated to make such a combination to implement a known type of a carousel as desired for content association, navigation and emphasis using suitable means like pointing and clicking device or touch input (Gammons: Figs. 1a-1g, different types of content presentation; [abstract], change prominence of object of interest; [0074] & [0103] & [0138]).


23.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Gammons as applied to claim 17 above, and further in view of Chang. 
	Regarding claim 18, Sheeley/Gammons teaches The apparatus of Claim 17. Sheeley seems to be silent on the limitation wherein a most recent state includes an identification of the video display.
		However, Chang teaches the limitation wherein a most recent state includes an identification of the video display ([0047] & [abstract] & Fig. 5, use mobile communication device identifier to retrieve playback information and resume playback; thus, the most recent state or the last playback multimedia data includes an identification of the display device with video display; [0004], video player).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Gammons to include the features in Chang to achieve the claim limitation.  One would be motivated to make such a combination to provide a more convenient or faster approach to continue the last playback under different playback environment such as different devices (Chang: [0009]).

24.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Gammons as applied to claim 17 above, and further in view of Kenrick.
		Regarding claim 19, Sheeley/Gammons teaches The apparatus of Claim 17. Sheeley/Gammons seems to be silent on the limitation wherein a most recent state comprises a bitstream location in the video asset.
		However, Kenrick teaches the limitation wherein a most recent state comprises a bitstream location in the video asset ([0129], data/state saved for resuming playback can be bitstream position).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Gammons to include the features in Kenrick to achieve the claim limitation.  One would be motivated to make such a combination to save required data to resume media processing and to provide an efficient adaptation of multimedia content delivery (Kenrick: [0129] & [0001]).

25.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Gammons as applied to claim 17 above, and further in view of Craner (US 2008/0163059, PTO-892 of 02/05/2020).
		Regarding claim 20, Sheeley/Gammons teaches The apparatus of Claim 17. Sheeley seems to be silent on the limitation wherein a most recent state is determined using automatic content recognition (ACR) on at least one viewed favorite in a last-viewed frame of the video asset.
	However, Craner teaches applying scene selection algorithm with user’s favorite scene to extract video portions to be presented in the homepage, along with other most recently accessed videos or recordings displayed in the homepage ([0075], scene selection algorithm, viewed favorite scene as the last-viewed frame and the corresponding extracted video asset portions for presentation in VRN homepage; [0016], recently watched or bookmarked assets displayed in VRN homepage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Sheeley/Gammons to include the features in Craner to achieve the claim limitation.  One would be motivated to make such a combination to recommend the most frequently accessed videos or recordings for users to replay and to provide video mosaic pages capable of being automatically customized based on user behavior and user preferences ([0075]; [0001], support custom video mosaic pages; [0004]-[0006], more user-friendly).

26.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Gammons as applied to claim 17 above, and further in view of Mokhtarzada et al. (US 2013/0198609; PTO-892 of 11/10/2020; hereinafter Mokhtarzada)
	Regarding claim 22, Sheeley/Gammons teaches The apparatus of Claim 17. For reasons and motivations cited and discussed in claim 17, Gammons also teaches the carousel being presented as if the tiles were arranged on a disk, such that a center-most tile in the carousel appears larger than other tiles in the carousel (Fig. 1c & [0005] & [0007], Fig. 1c looks like tiles on a disk with central tile larger than other tiles), the tiles in the carousel being stacked in a Z-dimension that is perpendicular to the display, such that the tiles in the carousel appear as being overlaid on top of each other with depth between each tile's plane with portions of tiles underlying other tiles remaining visible and becoming larger as the carousel is scrolled to bring the portions closer to a front tile location(Fig. 1c & [0005], ‘z’ dimension perpendicular to the screen surface, stacked on top of each other concealing some of their contents, thus, remaining visible, [0007], rotate ‘carousel’ to the front and become larger under user or system control).
Sheeley/Gammons does not appear to expressly teach the instructions being executable to, responsive to a point and click of a first tile in the carousel, associate a content source type with the first tile such that the first tile presents content from the content source type. 
However, the prior art of Mokhtarzada can be relied upon for an explicit teaching of the limitation. Mokhtarzada is directed toward digital image editing and website/webpage construction ([title] & [abstract]). Mokhtarzada teaches presenting at least one user interface (UI) with plural tiles as a scrollable carousel of tiles (Figs. 10A-10D & [0114] & [0118], carousel and rotate/scrollable; [0119], a predetermined number of available image containers/tiles renderable in either direction on the carousel via rotation). Mokhtarzada also teaches the carousel being presented as if the tiles were arranged on a disk ([0119], a number of the carousel containers 1013 are visible on either side of a current (centered) container/tile, and the side containers/tiles are rendered at increasing angles to provide a circular arrangement). Specifically, Mokhtarzada teaches the instructions being executable to, responsive to a point and click of a first tile in the carousel, associate a content source type with the first tile such that the first tile presents content from the content source type(Fig. 10A-10D & [0114] & [0118], carousel and rotate; [0111] & [0117], type of content, e.g. images, video, text and type of carousel containers/tiles; [0119], drag & drop content of a particular type to a carousel container, i.e., the first tile, which meets the recited “associate” step; [0116], carousel container layout; [0086] & Fig. 4, content carousel and drag; [0062] & [0062], drag & click which is a point and click).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented image editing tool in Mokhtarzada for changing tile content in the type of carousel in Gammons to achieve the claim limitation.  One would be motivated to make such a combination to construct navigable content of user interest for content navigation and consumption (Mokatarzada: [abstract]; Figs. 10A-10D & [0114] & [0118]-[0119], carousel and rotate/scrollable;  Gammons: Fig. 1c, scrollable content presentation like a carousel).

27.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sheeley/Moore/Utsumi as applied to claim 2 above, and further in view of Joyce.
	Regarding claim 23, Sheeley/Moore/Utsumi teaches The device of Claim 2. Although Utsumi teaches using text symbol (i.e., “MULTICAST” ) as the “first indicator”  to indicate a type or category of a service of a program tile (Fig. 4 & Fig. 7 & [claim 13], Multicast or Unicast of service), Utsumi does not appear to expressly use the term “icon” to describe such indication or representation to teach the limitation wherein the first indicator is an icon or single letter.  
	However, the prior art of Joyce can be relied upon for such a teaching. Joyce is directed toward aggregating and presenting content relevant to a particular video game ([title] & [abstract]). Joyce teaches displaying a plurality of videos in a plurality of categories in a graphic user interface or GUI ([0006] & Fig. 3-4 & Fig. 5). Joyce also teaches presenting a video content by selecting a video from the plurality of videos displayed in the GUI ([0006]).  Specifically, Joyce teaches displaying some [not necessary all] videos with category icons to represent respective categories of the associated videos ([0075] & Fig. 5A, category icon 512; Fig. 6, category icon 612).
	Having seen the teachings of Utsumi and Joyce, a skilled artisan would have recognized that videos in different service categories like Multicast or Unicast in Utsumi can be represented by the category icons in Joyce.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included category icons in Joyce in the user interface of Sheeley/Moore/Utsumi to achieve the claim limitation.  One would be motivated to make such a combination to substitute service information in text with category icon to convey same program or service information in another form to the viewers (Joyce: Fig. 5A & Fig. 6 & [0075]; Utsumi: Fig. 4 & Fig. 7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179